Citation Nr: 1453584	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  05-31 996	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts

THE ISSUES

1.  Entitlement to a compensable rating for residual of a fractured left hand, left wrist, prior to January 23, 2013 and to a rating in excess of 10 percent thereafter. 

2.  Entitlement to a compensable rating for a scar, residuals of a laceration of the right hand.

3.  Entitlement to a compensable evaluation for residuals of a laceration of the right hand,  right thumb, prior to July 10, 2009, and to a rating in excess of 10 percent thereafter.   

4.  Entitlement to a compensable rating for residual of a fractured left hand, left thumb, index and long finger, prior to July 10, 2009, and to a rating in excess of 10 percent thereafter.

5.  Entitlement to a compensable evaluation for residuals of a laceration of the right hand, including the right ring and little fingers.   

6.  Entitlement to a compensable rating for residuals of a fractured left hand, including the left ring and little finger.     

7.  Entitlement to a total disability rating based on individual employability (TDIU), prior to July 10, 2009.

8.  Eligibility for Dependents' Educational Assistance (DEA), prior to July 10, 2009.


REPRESENTATION

Appellant represented by:	Robert Chisolm, Attorney


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Dan Brook, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from January 1958 to January 1962. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  In March 2009, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge. 

In pertinent part, a July 2004 rating decision denied compensable ratings for residuals of a fractured right hand and for residuals of a lacerated right hand.  In pertinent part, an August 2006 rating decision continued these compensable ratings and also denied entitlement to a TDIU.  In May 2009, the Board remanded all three of these matters for further development.  Then, a March 2013 rating decision, in pertinent part, granted service connection for left thumb, index, long, ring and little finger disabilities and right thumb, ring and little finger disabilities.  A 10 percent rating was assigned to the combination of the left thumb, index and long finger disabilities and also to the right thumb disability.  A non-compensable rating was assigned to the left ring and little finger disabilities and to the right ring and little finger disabilities.  Additionally, a 10 percent rating was assigned for residual of the fractured left hand, left wrist.  The 10 percent ratings for the right thumb and left thumb, index finger and long finger were made effective July 10, 2009.  The 10 percent rating for the left wrist was made effective January 23, 2013.  Similarly the non-compensable ratings for the left ring and little finger disabilities and to the right ring and little finger disabilities were made effective January 23, 2013.  

The Board notes that the Veteran had also perfected an appeal concerning service connection for a heart disability.  However, in an April 2013 written communication, the Veteran's attorney indicated that the Veteran was withdrawing this appeal.  Accordingly, this matter is no longer on appeal before the Board.   38 C.F.R. § 20.204.   

The Board notes that the Veteran's attorney has argued that the Veteran's claim for an increased rating for cerebrovascular accident, (which is not currently on appeal before the Board), is inextricably intertwined with the claims for increased ratings for right hand and finger disability and left wrist, hand and finger disability.  However, the Board finds that there is sufficient evidence in the record to issue a decision concerning these orthopedic disabilities.  This decision will not preclude the Agency of Original Jurisdiction from determining that the Veteran suffers from additional impairment of the left or right upper extremities as a result of the cerebrovascular accident, along with any other residuals that might be present.  Accordingly, the Board finds that the claims are not inextricably intertwined.

The issue of entitlement to a rating in excess of 10 percent for residuals of cerebrovascular accident has been raised by the Veteran's attorney on a number of occasions but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to an effective date prior to July 10, 2009 for a total disability rating based on individual unemployability (TDIU) and eligibility for DEA are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's left wrist has been shown to result in painful but otherwise non-compensable limitation of motion; dorsiflexion less than 15 degrees, palmar flexion limited in line with the forearm or less, and ankylosis were not shown.

2.  For the entire appeal period, the Veteran's scar, residuals of a laceration of the right hand, has not been unstable or painful.

3.  For the entire appeal period, the Veteran's right thumb disability was manifested by at least painful but otherwise non-compensable limitation of motion; limitation of motion with a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, and ankylosis, were not shown. 
 
4.  For the entire appeal period, the Veteran's left thumb disability was manifested by at least painful but otherwise non-compensable limitation of motion; limitation of motion with a gap of more than two inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, and ankylosis, were not shown.  

5.  Prior to July 10, 2009, the Veteran's was not shown to have any significant disability or functional loss of the right index or middle fingers.  

6.  Prior to July 10, 2009, the Veteran was not shown to have any significant disability or functional loss of the left index or middle fingers.  

7.  From July 10, 2009, the Veteran's right index and long finger disabilities were manifested by painful but otherwise non-compensable limitation of motion; ankylosis and a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and extension limited by more than 30 degrees, were not shown.    

8.  From July 10, 2009, the Veteran's left index and middle finger disabilities were manifested by painful but otherwise non-compensable limitation of motion; ankylosis and a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and extension limited by more than 30 degrees, were not shown. 

9.  During the appeal period, the Veteran's right ring and little finger pathology has not been shown to be any more severe than painful motion.  
  
10.  During the appeal period, the Veteran's left ring and little finger pathology has not been shown to be any more severe than painful motion.  


CONCLUSIONS OF LAW

1.  For the entire appeal period, the criteria for a 10 percent but no higher rating for left wrist disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5215 (2013). 
  
2.  For the entire appeal period, the criteria for a compensable rating for a scar, residual of a lacerated right hand, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.118, Diagnostic Codes 7800-7805 (2013). 

3.  For the entire appeal period, the criteria for a 10 percent but no higher rating for residual of a lacerated right hand, right thumb, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5228 (2013). 

4.  For the entire appeal period, the criteria for a 10 percent but no higher rating for residual of a fractured left hand, left thumb, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5228 (2013). 

5.  Prior to July 10, 2009, the criteria for a compensable rating for residuals of laceration of the right hand, right index and long finger, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5229 (2013). 
  
6.  Prior to July 10, 2009, the criteria for a compensable rating for residuals of a fractured left hand, left index and long finger, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5229 (2013). 

7.  From July 10, 2009, the criteria for a 10 percent but no higher rating for residuals of laceration of the right hand, right index and long finger, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5229 (2013). 

8.  From July 10, 2009, the criteria for a 10 percent but no higher rating for residuals of a fractured left hand, left index and long finger, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5229 (2013). 
 
9.  For the entire appeal period, the criteria for a compensable evaluation for residuals of a laceration of the right hand, right ring finger, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Code 5230 (2013). 

10.  For the entire appeal period, the criteria for a compensable evaluation for residuals of a laceration of the right hand, right little finger, are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Code 5230 (2013). 

11.  For the entire appeal period, the criteria for a compensable rating for residual of a fractured left hand, left ring finger are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Code 5230 (2013). 

12.  For the entire appeal period, the criteria for a compensable rating for residual of a fractured left hand, left little finger are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.71a, Diagnostic Code 5230 (2013).    
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should generally be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this appeal, in January 2004, November 2004, and June 2009 letters, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate the claims for increase, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  The June 2009 letter also provided the Veteran with information pertaining to the assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  After issuance of the June 2009 letter and the opportunity for the Veteran to respond, the May 2013 supplemental statement of the case reflects readjudication of the claims.  Hence, the Veteran is not shown to be prejudiced by the timing of the notice provided.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

Further, as noted, the appellant was afforded a Board hearing in March 2009.  38 C.F.R. 3.103(c)(2) requires that the RO personnel or a VLJ who chairs a hearing fulfill the duty to fully explain the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488   (2010).  Here, the hearing generally was held in compliance with the provisions of Bryant.  Further, a review of the record also reveals no assertion by the Veteran or his representative that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Board remanded the claims for further development in the form of VA examinations.  Thus, given the development undertaken by VA and the lack of any indication of further outstanding pertinent evidence, the Veteran was not prejudiced by any shortcomings in the hearing notice provided.  38 C.F.R. § 3.103(c)(2).  See Bryant, 23 Vet. App. 488, 498 (2010).    
 
The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters herein decided.  Pertinent medical evidence associated with the claims file consists of the service records, VA and private medical examinations, and the assertions of the Veteran and his representative, including the Veteran's March 2009 hearing testimony.  The Board notes that no further action is necessary prior to appellate consideration of the claims.  

II.  Factual Background  

At a February 2004 private medical examination, the Veteran reported a right hand scar as a result of a laceration injury, along with left hand arthritis.  He indicated that he had lost some mobility in the right thumb.  Because he was right handed, the decrease in mobility had not affected him too much.  However, over the years he had developed a dull ache in his right thumb, especially when he used it repeatedly.  He had been prescribed anti-inflammatory medication, which he had found somewhat useful in relieving the discomfort and stiffness in his right thumb.  

The Veteran also reported that he had developed a constant pain around the left 5th metacarpal bone around seven years previously.  He was told that he suffered from arthritis in his left hand.  Aside from the discomfort, the left hand arthritis did not impede him much.  Unfortunately, after suffering from a series of CVAs from 1996 to 2002, he had lost much strength and dexterity in his left (dominant) hand.  He could now barely hold onto a coffee cup using his hand.  Despite extensive physical rehabilitation, he was having increased problems using his left hand.  

Physical examination showed a well-healed scar measuring approximately one inch located on the dorsal aspect of the proximal right thumb.  The scar was hypopigmented, leveled, nontender, not disfiguring, stable, nonadhering and nonulcerated.  There was no tissue loss, keloid formation or any abnormal texture.  The scar itself did not cause any limitation of motion.  

Musculoskeletal examination showed that the Veteran was left-handed.  The only finding in the right hand was that the Veteran could only flex to 45 degrees in the IP joint.  Otherwise, he could radial and palmar abduct to 70 degrees and flex to 60 degrees in the MP and IP joints.  The limitation was due to ankylosis and not additionally limited by pain. fatigue, weakness, lack of endurance or incoordination.  The Veteran had normal left thumb motion as he could radial and palmar abduct to 70 degrees and flex to 60 degrees in the MP and IP joints.  He could also flex to 90 degrees in the DIP and MP joints and flex to 100 degrees in the PIP joints bilaterally in the 2nd through 5th digits.  The Veteran did have moderately reduced left hand strength due to his CVA.  His right hand strength was normal.  He had no problem approximating his bilateral 2nd through 5th digits against the transverse crease.  He did have difficulty with tying shoes, laces, fastening buttons, picking up a piece of paper and tearing it.  The right hand scar was deemed too hypopigmented and small to be captured on a Polaroid picture so no picture had been taken of the scar.  The pertinent diagnoses were right hand scar and left hand arthritis.  The examiner noted that the right hand scar was not restricting hand motion.  However, the Veteran had likely suffered from ligamentous damage that had decreased his right thumb motion mildly.  Additionally, the examiner noted that the left hand arthritis was minimal and that the weakness in the Veteran's left hand was explained by his left hemiparesis as a result of his multiple CVAs.  

At a December 2004 QTC examination, the examiner noted that the Veteran's right hand scar was caused by a laceration.  The Veteran currently complained of arthritic pain at the fingers.  The examiner noted that there was no functional impairment resulting from the scar per se.  The condition did not result in any time lost from work.  The examiner diagnosed the Veteran with scar, other, right hand, well-healed.  The objective factor was the presence of the scar itself, well-healed, nontender, not involving any other structures.  The objective factors were complaints (not related to the scar) of pain in the finger joints (osteoarthritis, age-commensurate and an unrelated, decades-previous superficial laceration, healed.      

A March 2006 private left hand X-ray showed unremarkable bony structures and joint spaces.  The distal end of a metallic plate was seen in the ulna from a previous fracture fixation.  A right hand X-ray showed no fractures, dislocations or other significant bony or joint abnormalities.  

At a March 2006 private medical examination, the Veteran reported that he had underwent surgery to repair ligament damage after the right hand laceration.  He did well with the surgery but indicated that he had lost some mobility in the right thumb.  Because he was left-handed, the decrease in mobility had not affected him too much.  However, over the years, he had developed a dull ache in the right thumb, especially when using it repeatedly.  He had been prescribed anti-inflammatory medication, which he had found somewhat useful in relieving the discomfort and stiffness in his right thumb.  However, he had been forced to use his right hand more when he developed a left hemiparesis affecting his left hand after a cerebrovascular accident (CVA) in 2002.  He found that his right thumb was more painful as he had to use it more.  

Regarding the left hand, the Veteran reported that he had underwent a closed reduction surgery of his in-service fracture and did well with the treatment.  About 10 years previous to the examination, however, he began to experience left hand pain, particularly after he would use the hand repeatedly.  Then, after the CVA in 2002, the Veteran had lost much strength and dexterity in his left (dominant) hand.  Consequently, he could currently barely hold on to a coffee cup.  Despite extensive physical rehabilitation, he indicated that his left hand had become weaker and weaker over the years.  

Musculoskeletal examination showed that the Veteran was left handed.  However, since the CVA, the Veteran was writing with his right hand.  He had difficulty tying shoe laces and fastening buttons but could pick up a piece of paper and tear it with both hands.  He could approximate the tips of his 2nd through 5th fingers against the proximal transverse crease of the palm bilaterally.  The tip of the thumb and thumb pads could oppose the other four fingers bilaterally.  The hand strength could not be adequately assessed since the Veteran did not offer any resistance when asked to do so.  The only positive finding in the right hand was that the Veteran could only flex the thumb to 45 degrees at the IP joint.  The Veteran indicated that his right thumb and entire left hand hurt him tremendously.  

Initially, the Veteran would not let the examiner even touch his left hand.  However, the Veteran could touch his left hand with his right hand without showing any significant discomfort.  Otherwise, he could radial and palmar abduct his "right" thumb to 70 degrees and flex to 60 degrees at the MTP joint.  The limitation was due to a favorable ankylosis and was not additionally limited by pain, weakness, lack of endurance or incoordination.  The Veteran had normal left thumb motion as he could radial and palmar abduct to 70 degrees and flex to 60 degrees in the MP and IP joints.  He could also flex to 90 degrees in the DIP and MP joints and flex to 100 degrees in the PIP joints bilaterally in his 2nd to 5th digits.  Neurological examination showed decreased motor strength in the left upper and lower extremities but more so in the lower extremity.  The Veteran did show some hypersensitivity to light touch in the left hand, which did not conform to any neurological distribution.  The Veteran showed a moderate left hemiparesis with upper and lower extremity weakness.  He had lost some of his left hand dexterity.  

The pertinent diagnoses were right thumb strain with scar as a residual of the service connected right hand laceration and left hand strain as a residual of the left hand fracture.  For the right thumb strain with scar, the subjective factor was pain and the objective factor was a scar and restricted motion of the right thumb.  For the left hand fracture residuals, the subjective factor was pain and the objective factor was a medical history only.  

At his March 2009 Board hearing, the Veteran testified that his right hand scar had gotten worse as he had gotten older.  He had problems closing his thumb and he also indicated that when he closed his two fingers, he would have to use his other hand to reopen them.  He also indicated that he did not have any grasping power in cold weather.  He experienced difficulty trying to hold onto things and when he did hold onto things they would sometimes fall out.  Regarding the left hand, he also experienced problems opening his fingers after closing them.  Also, after his strokes, he would sometimes drop a cup of coffee or if he would go to fill a coffee pot to make coffee, he would keep hitting it on the sink.  He indicated that he had broken 4 or 5 coffee pots in the past month so he didn't even try to make coffee anymore.  Overall, he indicated that he had lost sensation in the left hand and did not know from moment to moment if it would work properly.  Sometimes he could use the hand pretty well but other times it would stop working.  

At a July 2009 VA examination, it was noted that the final result of procedures on the right hand included dysfunction, primarily of the thumb.  The overlying scar was 6cm long over the medial aspect.  Fixation to the underlying tissues was difficult to evaluate and there was a tendenous structure palpable with skin.  Regarding the left hand, the Veteran considered function to be worse, primarily due to decreased sensorium, sensitivity to the cold and dropping objects.  The Veteran reported that he was now essentially ambidextrous due to injuries and modified function.

It was noted that there was a decrease in strength and dexterity in both hands.  There was also decreased sensory awareness leading to dropped objects.  Additionally, there was pain unrelated to activity.  Symptoms included pain, limited motion, deformity, locking, weakness and stiffness.  Additionally, his hands had become more sensitive to the cold and would feel frozen at times.  The gap between the left thumb and the fingers was 1 to 2 inches (2.5 to 5.1 cm) and there was objective evidence of pain, including following repetitive motion.  On the right, there was no gap between the right thumb and the fingers and there was also objective evidence of pain in the right thumb.  Additionally, there was objective evidence of pain on repetitive motion with a gap between the right thumb pad and the tips of the fingers on attempted opposition of thumb to fingers of 1 inch (2.5 cm).  

The examiner noted that the Veteran had decreased strength for pushing, pulling and twisting in both hands but the decrease was significantly greater on the left, where both abduction and adduction of the thumb was impaired.  This seemed to be the result of ligamentous injury rather than from osteoarthritis.   Also, there was decreased dexterity for twisting, probing, writing, touching and expression, manifested by an imbalance of extensors and flexors.  In the right hand, the Veteran could make a fist but then could not open the fist without using the left hand to pry his fingers apart.  On the left side, he could not make a fist because his fingers could not approximate the base of the palm.  

The examiner noted that the status post fracture of the left hand affected the Veteran's daily activities by preventing chores, exercise and sports; having a severe impact on shopping, recreation, and traveling; having a moderate impact on feeding and dressing; and having a mild impact on bathing, toileting and grooming.  The examiner also commented that the Veteran dropped objects and had severely impaired manual dexterity.  

The status post laceration of the right hand affected daily activities by preventing chores, exercise and sports; having a severe impact on shopping, recreation, traveling and feeding; having a moderate impact on bathing and dressing; and having a mild impact on toileting and grooming.  The examiner commented that the left hand had severely impaired manual dexterity.  

A July 2009 VA left hand X-ray produced a diagnostic impression of no acute fracture and question old first metacarpal fracture.  There was minimal joint space narrowing identified involving the second through fifth distal interphalangeal joints.

At a January 2013 VA hand examination, the examiner diagnosed the Veteran with left metacarpal fractures and right hand laceration.  The examiner noted that the Veteran experienced the long cut on the right hand near the thumb, which required open tendon repair and that he reported that he still had limitation of motion of the thumb.  The examiner noted that the Veteran was ambidextrous.  The examiner also indicated that the Veteran did not report flare-ups.  

Physical examination showed a less than 1 inch gap between the thumb pad and the fingers on range of motion testing of both thumbs with no objective evidence of painful motion.  There was also a gap of less than 1 inch on flexion of all four fingers bilaterally.  There was no objective evidence of painful motion of the thumbs and painful motion beginning at a gap of less than 1 inch in the fingers.  The examiner indicated that the Veteran was unable to perform repetitive use testing.  The examiner described the Veteran's functional loss as less movement than normal, weakened movement and incoordination of all digits bilaterally.   There was also swelling of the left thumb.  There was no tenderness to palpation.  Hand grip was 4 out of 5.  The Veteran did not have any ankylosis.  There was a scar present but it was not painful or unstable and did not measure an area greater than 39 square cm.  The examiner found that the neither the left nor right hand and finger conditions resulted in functional impairment of the extremity such that no effective function remains other than that which would be equally served by an amputation with prosthesis.  The examiner indicated that the functional impact of the Veteran's hand and finger conditions was that he was unable to hold things.  

At a January 2013 VA scars examination, it was noted that the Veteran had scars of the left forearm and right hand.  Neither of the scars was painful or unstable and the scars were not due to burns.  The right upper extremity scar was linear and was 8 cm in length.  The left upper extremity scar was also linear and was 16 cm in length.  The approximate total area of the right upper extremity scar was 2 square cm and the approximate total area of the left upper extremity scar was 4 square cm. The examiner found that neither scar resulted in any limitation of function and that photographs of the scars were not indicated.  The examiner also indicated that the scars did not affect the Veteran's ability to work.  

At a January 2013 VA wrist examination, the examiner diagnosed the Veteran with prior left hand fracture.  The Veteran reported left wrist flare-ups in that his pain was worse on some days than on others.  The examiner noted that the Veteran initially injured the wrist in 1960 during service when he fell off a balcony of an aircraft carrier and fell two stories to the floor below resulting in the fracture and him having to wear an in-dwelling brace.  

Physical examination showed that range of motion of the left wrist was 60 degrees palmar flexion with pain at 60 degrees and 60 degrees dorsiflexion with pain at 60 degrees.  The Veteran was not able to perform repetitive use testing due to pain.  The examiner indicated that there was no functional loss for the right wrist and less movement than normal, weakened movement and pain on movement in the left wrist.  The Veteran also had localized tenderness/pain on palpation of the joints/soft tissues on the left.  Muscle strength of the left wrist was 3/5 for both flexion and extension.  There was no ankylosis.  The examiner noted that the wrist condition did not result in functional impairment of an extremity such that no effective function remained other than that which would be equally served by an amputation with prosthesis.  The examiner noted that an X-ray showed arthritis of the left wrist.  The examiner described the functional impact of the left wrist condition as the Veteran previously having a job putting heels on shoes but had to be reassigned because he could not keep up due to his wrist disability.  

The examiner commented that the Veteran's left wrist/arm fracture had resulted in a very limited range of motion, caused pain all the time, clearly had weakened his wrist and had resulted in excess fatigue and incoordination all the time, worse with flare-ups.  The examiner commented that this residual pain was likely permanent.  The Veteran clearly related his inability to keep up with work in shoe factories in the late 1960s to his left arm injury.     

III.  Analysis

Ratings under the Schedule for Rating Disabilities are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations should be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as "staged ratings," whether it is an initial rating case or not.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board finds, however, that staged ratings are not warranted here, as the degree of impairment due to the Veteran's left knee disability has not varied significantly during the appeal period.  

In evaluating disabilities of the musculoskeletal system, consideration must be given to functional loss, including due to weakness and pain, affecting the normal working movements of the body in terms of excursion, strength, speed, coordination, and endurance.  38 C.F.R. § 4.40 (2014); see Mitchell v. Shinseki, 25 Vet. App. 32, 43 (2011) (holding that pain 'must actually affect some aspect of 'the normal working movements of the body' [under] 38 C.F.R. § 4.40 in order to constitute functional loss' warranting a higher rating). With respect to disabilities of the joints, consideration must be given to whether there is less movement or more movement than normal, weakened movement, excess fatigability, incoordination, and pain on movement, as well as swelling, deformity, or atrophy of disuse.  38 C.F.R. § 4.45 (2014).

The above provisions thus require a determination of whether a higher rating may be assigned based on functional loss of the affected joint on repeated use as a result of the above factors, including during flare-ups of symptoms, beyond any limitation reflected on one-time measurements of range of motion.  DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the provisions of 4.40 and 4.45 are not subsumed by the DC's applicable to the affected joint).  However, a higher rating based on functional loss may not exceed the highest rating available under the applicable diagnostic code(s) pertaining to range of motion.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that because the maximum rating available under the diagnostic code pertaining to limitation of motion of the wrist had already been assigned, remand was not warranted for consideration of functional loss due to pain under § 4.40).

Moreover, the intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  See 38 C.F.R. § 4.59 (2014).  Joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint.  Id.; see also Burton v. Shinseki, 25 Vet. App. 1 (2011) (holding that section 4.59 applies to all forms of painful motion of joints, and not just to arthritis).

In this case, the RO has evaluated the Veteran's service-connected left hand fracture on the basis of wrist and finger disability, and has also evaluated the right hand laceration residuals based on finger disability.  These evaluations have predominantly been done as akin to traumatic arthritis under Diagnostic Code 5010.  Under this Code, traumatic arthritis shall be under the appropriate diagnostic codes for the specific joint or joints involved, with a minimum rating of 10 percent to be assigned for each major joint affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  

Also, the specific rating criteria for disability of the wrist include Diagnostic Codes 5214 and 5215.  Under Code 5214, a 20 percent rating requires favorable ankylosis of the minor wrist in 20 to 30 degrees of dorsiflexion.  A 30 percent rating is warranted for any other position, except favorable ankylosis of the minor wrist, and a maximum 40 percent rating requires unfavorable ankylosis of the minor wrist in any degree of palmar flexion or with ulnar or radial deviation. 38 C.F.R. § 4.71a, Diagnostic Code 5214.  Under Code 5215, a 10 percent maximum rating is warranted for palmar flexion limited in line with the forearm or for dorsiflexion less than 15 degrees, in both the major and minor wrists. 38 C.F.R. § 4.71a.  Normal dorsiflexion of the wrist is from 0 to 70 degrees, and normal palmar flexion is from 0 to 80 degrees.  38 C.F.R. § 4.71, Plate I.  

The rating criteria provided for limitation of motion of the hands/fingers are found at 38 C.F.R. § 4.71a, Diagnostic Codes 5228, 5229 and 5230.

Diagnostic Code 5228 provides the rating criteria for limitation of motion of the major or minor thumb and assigns a noncompensable evaluation for a gap of less than one inch (2.5 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; a 10 percent rating for a gap of between one to two inches (2.5 cm to 5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers; and a 20 percent rating for a gap of more than two inches (5.1 cm) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5228 (2012).   

Diagnostic Code 5229 provides the rating criteria for limitation of motion of the major or minor index or long finger and assigns a noncompensable evaluation for limitation of motion of the index finger or the long finger with a gap of less than one inch (2.5 centimeters) between the fingertip and the proximal transverse crease of the palm of the hand, with the finger flexed to the extent possible and extension is limited by no more than 30 degrees; a 10 percent rating requires limitation of motion of the index finger or of the long finger with a gap of one inch (2.5 centimeters) or more between the fingertip and the proximal transverse crease of the palm of the hand, with the finger flexed to the extent possible and extension is limited by no more than 30 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5229 (2012). 

Lastly, Diagnostic Code 5230 provides noncompensable evaluations for any limitation of motion of the major or minor ring or little finger.  38 C.F.R. § 4.71a, Diagnostic Code 5230 (2012). 

A.  Wrist disability

Considering the left wrist, the Board notes that January 2013 VA wrist examination showed palmar flexion and dorsiflexion to 60 degrees with the Veteran not able to perform repetitive use testing due to pain.  Applying these findings to Diagnostic Code 5214 results in assignment of a noncompensable rating.  However, the RO has appropriately assigned a 10 percent rating based on painful but otherwise noncompensable motion.  38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Codes 5003, 5010.  A rating in excess of 10 percent for the left wrist is not warranted as 10 percent is the highest rating available for wrist limitation of motion and there is no evidence of ankylosis of the wrist.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that because the maximum rating available under the diagnostic code pertaining to limitation of motion of the wrist had already been assigned, remand was not warranted for consideration of functional loss due to pain under § 4.40).  The VA examiner in January 2013 reported that there was no evidence of ankylosis of the wrist joint.  However, as that examiner commented that the Veteran's left wrist functional impairment had been consistently present over the years, the Board finds that the 10 percent rating may be assigned for the entire appeal period (i.e. dating back to the Veteran's initial May 2003 claim).  

Also, as the Veteran's right hand laceration residuals have not been shown to result in any impairment of the right wrist, there is no basis for assigning a separate rating based on right wrist disability.  The Board notes that a VA doctor in August 2012 indicated that the Veteran had limited function/dexterity in his right wrist secondary to his right thumb; however, this statement was not supported by any reported clinical findings or rationale.  To the contrary, there is no evidence of arthritis in the right wrist and clinical evaluation of the right wrist was essentially normal on VA examination in January 2013, with normal range of motion (i.e., 80 degrees of palmar flexion and 70 degrees of dorsiflexion).  The examiner found that there was no functional loss for the right upper extremity.  Accordingly, the Board does not find the August 2012 VA examiner's statement to be probative as it was not supported by any explanation, and it is outweighed by the objective findings reported on VA examination(s).


B.  Thumb, index finger and long finger disability

In the March 2013 rating decision, the RO granted a 10 percent rating for the Veteran's right thumb, index and long fingers based on painful but otherwise noncompensable limitation of motion of the thumb, index finger and long finger, and assigned an effective date of July 10, 2009.  The RO also granted a 10 percent rating for painful motion of the left thumb, index finger and long finger, and similarly assigned an effective date of July 10, 2009.  

In reference to the right thumb, the Board notes that the July 2009 VA examination did show a gap between the right thumb pad and the fingers of 1 inch after repetitive motion.  Consequently, factoring in functional loss, this finding warrants assignment of a 10 percent rating for disability of the right thumb alone. Additionally, because the right thumb has been shown to exhibit some level of functional impairment during the whole appeal period, and affording the Veteran the benefit of the doubt, this 10 percent rating is warranted for the whole period.  A rating in excess of 10 percent is not warranted as objective findings of motion limited to a gap of more than 2 inches) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers has not been shown at any time during the appeal period, nor has an overall loss of function compatible with this limitation been shown at any time during the appeal period.  Accordingly, a 10 percent but no higher rating for right thumb limitation of motion with functional loss will be assigned for the entire appeal period.  38 C.F.R. §§ 4.40, 4.45, 4.71a, Codes 5003, 5228; Deluca, 8 Vet. App. 202 (1995). 

In reference to the left thumb, the July 2009 VA examination showed a gap between the right thumb pad and the fingers of between 1 to 2 inches.   Consequently, this finding warrants assignment of a 10 percent rating for disability of the left thumb alone.  Additionally, because the left thumb has been shown to exhibit some level of functional impairment during the whole appeal period, this 10 percent rating is warranted for the whole period.  A rating in excess of 10 percent is not warranted as objective findings of motion limited to a gap of more than 2 inches between the thumb pad and the fingers, with the thumb attempting to oppose the fingers has not been shown at any time during the appeal period, nor has an overall loss of function compatible with this limitation been shown at any time during the appeal period.  Accordingly, a 10 percent rating for left thumb limitation of motion with functional loss will be assigned for the entire appeal period.  38 C.F.R. §§ 4.40, 4.45, 4.71a, Codes 5010, 5228; Deluca, 8 Vet. App. 202 (1995). 

In reference to the right index and long fingers, prior to the July 10, 2009 VA examination, there are no significant findings of functional loss attributable to these fingers and no significant complaints by the Veteran concerning these fingers.  However, as of July 10, 2009, the Veteran was shown to have painful but otherwise non-compensable limitation of motion of these fingers, as evidenced by inability to open his fist without using his left hand to pry his fingers apart.  He also appeared to exhibit some degree of functional loss with overall decreased hand dexterity for twisting, probing, writing, touching and expression, manifested by an imbalance between the extensor and the flexors.  Accordingly, effective July 10, 2009,  it is appropriate to assign a 10 percent rating for painful but noncompensable limitation of motion of the right index and long fingers (a group of minor joints).  38 C.F.R. §§ 4.40, 4.45, 4.71a, Codes 5010, 5229; Deluca, 8 Vet. App. 202 (1995).  The Board finds that neither a rating in excess of 10 percent for both fingers nor separate 10 percent ratings for each finger is warranted from July 10, 2009, as a compensable level of limitation of motion of either finger has not been shown; ankylosis has not been shown; and a level of functional loss compatible with ankylosis or amputation of each finger without metacarpal resection at proximal interphalangeal joint or proximal thereto has not been shown.   (Notably, ankylosis and the aforementioned amputation, if either was present, would warrant a 10 percent rating for each finger affected).  38 C.F.R. § 4.71a, Codes 5153, 5154, 5225, 5226, 5229; Deluca, 8 Vet. App. 202 (1995).   

Similarly, in reference to the left index and long fingers, prior to the July 10, 2009 VA examination, there are no significant findings of functional loss attributable to these fingers and no significant complaints by the Veteran concerning these fingers.  However, as of July 10, 2009, the Veteran was shown to have painful but otherwise non-compensable limitation of motion of these fingers, as evidenced by inability to fully make a fist in his left hand.  He also appeared to exist some degree of functional loss of these fingers, with overall decreased hand dexterity for twisting, probing, writing, touching and expression, manifested by an imbalance between the extensor and the flexors.  Accordingly, effective July 10, 2009, it is appropriate to assign a 10 percent rating for painful but noncompensable limitation of motion of the left index and long fingers (a group of minor joints).  38 C.F.R. §§ 4.40, 4.45, 4.71a, Codes 5010, 5229; Deluca, 8 Vet. App. 202 (1995).  The Board finds that neither a rating in excess of 10 percent for both fingers nor separate 10 percent ratings for each finger is warranted from July 10, 2009, as a compensable level of limitation of motion of either finger has not been shown; ankylosis has not been shown; and a level of functional loss compatible with ankylosis or amputation of each finger without metacarpal resection at proximal interphalangeal joint or proximal thereto has not been shown.  (Once again, ankylosis and the aforementioned amputation, if either was present, would warrant a 10 percent rating for each finger affected).  38 C.F.R. § 4.71a, Codes 5153, 5154, 5225, 5226, 5229; Deluca, 8 Vet. App. 202 (1995).   The Board notes that overall, the Veteran's left hand has been shown to exhibit a lower degree of function than that of the right hand.  The Board finds that this difference is appropriately accounted for by the 10 percent rating assigned for the left wrist disability, a rating which is not assigned on the right.  

C.  Little and Ring fingers; and Scar, residual of a laceration of the right hand

In the March 2013 rating decision, the RO granted service connection for limited motion of the right ring and middle fingers and limited motion of the left ring and middle fingers.  As alluded to above, only a noncompensable rating is available for limitation of motion of these fingers.  38 C.F.R. § 4.71a, Diagnostic Code 5230.  As such, the Veteran is in receipt of the maximum rating available under the applicable diagnostic code.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (holding that because the maximum rating available under the diagnostic code pertaining to limitation of motion of the wrist had already been assigned, remand was not warranted for consideration of functional loss due to pain under § 4.40).  Also, ankylosis of these fingers is also assigned a noncompensable rating.   Consequently, even though the Veteran is shown to have painful motion of this group of minor joints, there is no compensable rating available to assign to this symptomatology.  Additionally, the Board finds that the compensable ratings already assigned for the Veteran's left and right hand and finger pathology adequately compensate him for the overall level of functional loss attributable to the hands and fingers.  Accordingly, higher, compensable ratings for the ring and little fingers of each hand are not warranted.  Deluca, 8 Vet. App. 202 (1995).     

The Board also notes that there is no indication of any additional residual disability from the right hand laceration and left hand laceration other than that already subject to the ratings discussed above.  The Veteran has been shown to have two scars, one on the left and one on the right.  However, the evidence indicates both scars are small, linear and superficial, are not unstable or painful, and do not cause any limitation of function.  See December 2004 and January 2013 VA examination reports.  Consequently, there is no basis for assigning a compensable rating for either scar.  38 C.F.R. § 4.119, Code 7801-7805.  

Additionally, the appellant's representative has asserted that the July 2009 VA examiner's findings indicate "loss of use" of the left hand and that the Veteran should receive a new VA examination to assess whether such loss of use is present.  See 38 C.F.R. §§ 3.350(a)(2)(i).  However, the January 2013 VA hand examiner specifically determined that the Veteran did not have functional impairment of an extremity such that no effective function remains other than that which would be equally well served by an amputation with prosthesis.  Nor is there other medical evidence of record tending to indicate that the Veteran has such loss of use.  Notably, the medical evidence is clear that the Veteran has significant problems with manual dexterity, particularly in the left hand, with difficulty grasping and holding onto things.  However, there is no indication that his remaining function is limited to that which is compatible to amputation with prosthesis and the January 2013 VA examiner drew the opposite conclusion.  Id.  The Board also notes that neither the Veteran nor the representative specifically alleged that the disability had worsened since the January 2013 VA examination.  Consequently, there is no basis for remand for a new examination.  

Lastly, referral of the Veteran's right hand and finger disabilities, and left wrist, hand and finger disabilities, for extraschedular consideration, is not warranted.  See 38 C.F.R. § 3.321(b); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  A comparison of his symptoms and resulting functional impairment with the schedular criteria does not show 'such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards.'   38 C.F.R. § 3.321(b).  In this regard, his symptoms, including pain and limitation of motion as well as their effects on occupational functioning and general level of severity, as described above, are contemplated by the rating provisions, to include 38 C.F.R. §§ 4.40, 4.45, and 4.59, which take into account such pathology and the degree of occupational impairment it causes.  There is no indication that the symptoms and clinical findings pertaining to them are otherwise exceptional or unusual for hand, finger, wrist, or scar disability or are not adequately compensated by the ratings already assigned, as discussed above.  Accordingly, the first step of the extraschedular inquiry is not satisfied.  Thus, referral for extraschedular consideration is not warranted.  See Thun, 22 Vet. App. at 118-19.


ORDER

For the entire appeal period, a 10 percent but no higher rating for left wrist disability as a residual of fractured left hand is granted subject to the regulations governing the payment of monetary awards.

For the entire appeal period, a compensable evaluation for a scar, residuals of a laceration of the right hand, is denied.
  
For the entire appeal period, a 10 percent but no higher rating for right thumb disability as residual of a lacerated right hand is granted subject to the regulations governing the payment of monetary awards.

For the entire appeal period, a 10 percent but no higher rating for left thumb as a residual of a fractured left hand is granted subject to the regulations governing the payment of monetary awards.

Prior to July 10, 2009, a compensable rating for residuals of laceration of the right hand, right index and long finger, is denied.    

Prior to July 10, 2009, a compensable rating for residuals of a fractured left hand, left index and long finger is denied.  

From July 10, 2009, a 10 percent but no higher rating for residuals of laceration of the right hand, right index and long finger, is granted subject to the regulations governing the payment of monetary awards.

From July 10, 2009, a 10 percent but no higher rating for residuals of a fractured left hand, left index and long finger, is granted subject to the regulations governing the payment of monetary awards.
 
For the entire appeal period, a compensable evaluation for residuals of a laceration of the right hand, right ring finger is denied.

For the entire appeal period, a compensable evaluation for residuals of a laceration of the right hand, right little finger is denied.

For the entire appeal period, a compensable rating for residual of a fractured left hand, left ring finger is denied.   

For the entire appeal period, the criteria for a compensable rating for residual of a fractured left hand, left little finger is denied.  


REMAND

In the March 2013 rating decision, the RO granted entitlement to a TDIU and assigned an effective date of July 10, 2009.  In a July 2014 letter, the Veteran's attorney indicated that the Veteran is seeking an earlier effective date for the TDIU assignment.  The attorney indicated that the RO had not considered the evidence the evidence that supports an extraschedular assignment of a TDIU, including a February 2010 vocational assessment from a private vocational consultant, E.C.  Thus, the attorney asserted that the Veteran's case is appropriate for referral to the Director of Compensation for consideration of assignment of an extraschedular TDIU for the period prior to July 10, 2009.  38 C.F.R. § 4.16(b).  The Board agrees with this assertion and is remanding this matter for this purpose.  

The claim for an earlier effective date for eligibility for DEA is deferred, pending resolution of the TDIU claim.

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Refer the Veteran's TDIU claim under 38 C.F.R. 
§ 4.16(b) to the appropriate department officials for extraschedular consideration for the time period prior to July 10, 2009. 

2. If entitlement to a TDIU for the time period prior to July 10, 2009 is not granted, the Veteran and his representative should be provided a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


